Exhibit 10.2

YAK COMMUNICATIONS INC.

CHANGE IN CONTROL BONUS PLAN

Effective August 1, 2006



--------------------------------------------------------------------------------

YAK COMMUNICATIONS INC.

CHANGE IN CONTROL BONUS PLAN

This document is the Yak Communications Inc. Change in Control Bonus Plan (the
“Plan”) effective August 5, 2006. Yak Communications (Canada) Inc. (the
“Company”), an affiliate of Yak Communications Inc., has established the plan.
The Administrator has the discretion to interpret the provisions of the Plan
from time to time. All such determinations are final and binding. The plan is
not meant in any way to take away any existing rights to compensation that an
employee may have pursuant to his/her employment contract or under the laws of
the Province of Ontario, rather this Plan is meant to represent additional above
and beyond compensation when the circumstances are achieved that activate this
Plan.

SECTION 1     In General

The Company has established the Plan with the intention of providing benefits to
Eligible Employees of the Company and its Affiliates in order to (i) provide
additional compensation to Eligible Employees whose positions are eliminated or
adversely affected upon a Change in Control of the Company, and (ii) reward
Eligible Employees for remaining in the employ of the Company for at least six
months following a Change in Control.

This document constitutes the entire written Plan. Any oral or other written
expressions of the Plan or related to the Plan or its subject matter are
completely superseded by this document. Except for a formal written Plan
amendment that is properly adopted by the Company, or a written modification
authorized under Section 5, any oral or written statements concerning the Plan
shall not modify or add to this Plan document.

Benefits are not provided under this Plan if your employment termination is not
connected with a Change in Control.

SECTION 2     Definitions

Defined terms in the Plan are indicated by initial capitalization of the term.
References to a “Section” mean a section of this Plan. Pronouns that refer to
one gender include the other gender. “You” or “your” means you, an individual in
the employ of the Company.

2.1 “Administrator” means the compensation committee of the board of directors
of Yak Communications Inc. The Administrator has absolute discretion to make all
decisions under the Plan, including making determinations about eligibility for
and the amounts of Benefits payable under the Plan and interpreting all Plan
provisions. All decisions of the Administrator are final, binding and
conclusive. If a Change in Control occurs, as described in Section 2.5, the
members of the Administrator committee shall be the individuals who were
committee members immediately prior to the Change in Control.

2.2 “Affiliate” means the Company, Yak Communications Inc., Contour Telecom
Inc., and any other entity that is affiliated with the Company and that has been
approved by the Company in a writing that identifies the entity as an
“Affiliate” hereunder.



--------------------------------------------------------------------------------

2.4 “Benefit” means the benefits described in Section 3.

2.5 “Change in Control” means a merger, acquisition, purchase of assets or a
similar transaction in which the Company or Yak Communications Inc. becomes
controlled by person, a group of persons acting together, or an entity, other
than the persons and entities that control Yak Communications Inc. prior to such
a transaction, or a merger or acquisition transaction in which Yak
Communications Inc. is not the survivor or survives only as a subsidiary.

2.6 “Company” means Yak Communications (Canada) Inc., an affiliate of Yak
Communications Inc. that is established under the laws of Ontario, Canada.

2.7 “Eligible Employee” means an employee of the Company or an Affiliate who
satisfies the eligibility requirements of Section 4 and is named or employed in
a position that is identified in Exhibit A.

2.8 “Plan” means the Yak Communications Inc. Change in Control Bonus Plan.

2.9 “Successor Employer” means a person or entity that acquires all or any part
of the Company through purchase of assets, purchase of stock, trade of assets or
stock, spin-off, merger or acquisition in a transaction that is a Change in
Control, or a person or entity that acquires control of the Company in any
similar type of transaction.

SECTION 3     Plan Benefits

3.1 Benefits. Eligible Employees who satisfy the conditions for benefits in this
Plan will be entitled to a payment of the amount specified on Exhibit A. The
Employees on Exhibit A will be notified by the Company in writing of their
participation in this Plan and must acknowledge the terms and conditions of this
Plan in writing.

3.2 Schedule of Payments. The Company will pay Benefits described in
Section 3.1; 50% within 10 days of the Change of Control becoming effective and
the balance after an Eligible Employee has satisfied the conditions for Benefits
described in Section 4. In the event that an employee ceases to be an employee
without satisfying all of the conditions of Section 4 below, then the employee
shall repay the Company or otherwise allow the Company to net such amounts from
other Compensation due.

SECTION 4     Eligibility for Benefits

You will become entitled to Benefits under the Plan if: (i) you are an Eligible
Employee, (ii) following the occurrence of a Change in Control, you satisfy any
of the conditions described below in this Section and have acknowledged in a
writing prepared by the Administrator the application of the terms and
conditions of this Plan, and (iii) immediately after the Change in Control, you
no longer hold any employee stock options because you either exercised such
options in accordance with their terms or surrendered them to the issuer and
accepted their full cancellation.

 

2



--------------------------------------------------------------------------------

4.1 You are not offered employment by the Company or a Successor Employer that
is substantially equivalent to the position you held with the Company
immediately prior to the Change in Control.

(a) “Substantially equivalent,” as used in this Section 4, means an employment
position that is the same or better than the position to which it is being
compared. This determination of this as set out under employment law or case law
in Ontario.

(b) A position is not substantially equivalent unless:

(1) The cash compensation offered is the same or higher than you earned
immediately prior to the Change in Control; and

(2) Deferred compensation, incentive and equity compensation, and health and
welfare benefits are, in the aggregate, similar to those provided immediately
prior to the Change in Control; and

(3) The position does not require the Eligible Employee to relocate or to
commute more than 50 kilometers each way to the place of employment.

4.2 Your employment with the Company or, as applicable, a Successor Employer is
involuntarily terminated for any reason within six months following a Change in
Control for any reason other than cause. For this purpose, termination for
“cause” means that your employment was involuntarily terminated because: (i) you
are convicted of a crime of moral turpitude that adversely affects the
reasonable business interests of the Company, (ii) you committed an act of
fraud, embezzlement, or material dishonesty against the Company or any of its
affiliates, or (iii) you intentionally neglect the responsibilities of your
employment, and such neglect remains uncorrected for more than 10 days following
written notice from the Company detailing the acts of neglect. The existence of
cause in termination shall be determined by the Committee in its sole
discretion; any findings by a court of law on the actions that gave rise to
termination of employment may be considered by the Committee but are not
controlling.

4.3 You remain employed by the Company, an Affiliate or a Successor Employer for
at least six months following a Change in Control.

SECTION 5     Amendment and Termination

The Administrator may terminate or amend the Plan in its sole discretion at any
time prior to a Change in Control, with the consent of the Board of Directors.
However, once a Change in Control occurs, no amendment or termination will be
effective with respect to an Eligible Employee unless he or she consents to such
amendment in writing after consultation

 

3



--------------------------------------------------------------------------------

with legal counsel. Moreover, after a Change in Control, the identity of the
Administrator that is determined pursuant to Section 2.1 may not be changed by
an amendment without the express written consent of a majority of individuals
who are or will become Eligible Employees as a result of the Change in Control.
Oral amendments and modifications of this Plan are not effective. The
Administrator must comply with the following procedure before any termination or
amendment to the Plan is effective:

5.1 The Plan may only be modified or terminated by a written amendment that is
authorized by the Administrator, evidenced by one of the following: (1) a
resolution of the Administrator; (2) execution of the amendment by the chairman
of the Administrator; or (3) ratification of the amendment by either a
resolution of the Administrator or written confirmation of ratification by the
chairman of the Administrator.

5.2 Notice of the amendment must be provided to all Eligible Employees at least
30 days prior to the effective date of the amendment.

SECTION 6     Additional Information

These Benefits are paid out of the general assets of the Company. This Plan does
not give you any rights to any particular assets of the Company. Any attempt to
assign rights under the Plan is invalid and void.

IN WITNESS WHEREOF, the Company, acting through the undersigned authorized
representative, has executed this amended and restated Plan on the 9th day of
August, 2006, to be effective as of August 1, 2006.

 

YAK COMMUNICATIONS (CANADA) INC. By:   /s/ Charles Zwebner Its:   Charles
Zwebner, CEO  

/s/ Gary Clifford

 

Independent Director

On behalf of the

Independent and Compensation

Committees

 

4